DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “…a urinary catheter having a proximal end portion and a distal end portion, the urinary catheter also having a catheter shaft including a proximal insertion end portion and a distal end portion having a drainage member associated therewith…” These limitations appear redundant, since the claim already describes proximal and distal ends. Examiner suggest to revise the claim in terms of “… a urinary catheter [[having a proximal end portion and a distal end portion, the urinary catheter also having]] comprising a catheter shaft including a proximal 
Claim 40 recites similar language and should be amended accordingly. 
Claims 2-14 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O'Flynn; Padraig M. et al. (US 20160213880 A1, published previously as WO 2015084923 A1 on 11 June 2015) in view of House; Jamie Glen (US 20100030197 A1). 
Regarding claim 1, O'Flynn discloses a catheter assembly (¶ [0003], [0010], [0024] FIGS. 1 and 2 … catheter assembly 10), comprising: 
an outer package (¶ [0033] In one embodiment, the catheter assembly 10 may be enclosed within a sealed package or container (not illustrated) that must be opened by the user prior to use of the catheter assembly 10);
containing: a urinary catheter having a proximal end portion and a distal end portion, the urinary catheter also having a catheter shaft including a proximal insertion end portion and a distal end portion having a drainage member associated therewith (¶ [0024], catheter 12; ¶ [0036], Urine within the bladder flows into the open interior of the catheter 12 via one or more eyes or openings 40 of the catheter 12 (FIG. 1) … the distal end of the catheter 12 may include a funnel or drainage device 42 (FIG. 5)); 
the urinary catheter having a hydrophilic surface (¶ [0031], a coating (such as, but not limited to, a hydrophilic coating) on the catheter 12); 
a collapsible sleeve defining a compartment that contains at least a portion of the catheter shaft (¶ [0024], sleeve 14, which may be defined by a flexible polymeric material (such as, but not limited to, polyurethane)); 
a distal end portion of the sleeve being attached to the distal end portion of the urinary catheter (¶ [0024], an opposite or distal end 20 of the sleeve 14 (FIG. 5) being sealed or otherwise closed to define a sealed container for the catheter 16); 
an introducer located at a proximal end portion of the sleeve, the introducer including a passageway therethrough and a proximal opening for passage of the catheter shaft therethrough (¶ [0025], The proximal end 24 of the protective tip 16 may include an aperture or opening 26 … the opening 26 is provided as a slit opening with one or more slits or cuts defining a plurality of deformable petals); and 
a removable cap covering the introducer wherein the cap includes an anti-leak element (¶ [0026], cap 32 configured to be removably connected to the protective tip 16 … the cap 32 includes a projection or extension or plug 34; ¶ [0027], The projection 34 extends through the proximal opening 26 of the protective tip 16 … to sealingly cooperate with the protective tip 16 … to provide the proximal and distal seals 28 and 30).  
O'Flynn teaches the invention substantially as claimed by Applicant with the exception of an amount of liquid located within the compartment of the sleeve. House discloses a catheter assembly (¶ [0011], [0023], [0024], catheter assembly 100), comprising: 
a urinary catheter having a proximal end portion and a distal end portion, the urinary catheter also having a catheter shaft including a proximal insertion end portion (¶ [0024], catheter 130; ¶ [0027], catheter tip 112); and 
the urinary catheter having a hydrophilic surface (¶ [0024], The catheter 130 may be composed of a conventional material commonly used in the catheter arts or it may be composed of a hydrophilic material); 
a collapsible sleeve defining a compartment that contains at least a portion of the catheter shaft (¶ [0024], protective sheath 120); 
a distal end portion of the sleeve being attached to the distal end portion of the urinary catheter; an amount of liquid located within the compartment of the sleeve and in contact with the hydrophilic surface (¶ [0026], The protective sheath 120 may serve to maintain catheter sterility and provide a chamber for additional lubricant or aqueous solution for the catheter 130; ¶ [0033], The protective sheath 220 functions to maintain catheter sterility and provide a volume for additional catheter lubricant or aqueous solution; ¶ [0049], The protective sheath 420 also functions to hold a volume of lubricant or aqueous solution for catheter 430); and
an introducer located at a proximal end portion of the sleeve, the introducer including a passageway therethrough and a proximal opening for passage of the catheter shaft therethrough (¶ [0024], introducer 115; ¶ [0033], introducer 215; ¶ [0044], introducer 315; ¶ [0048], a first introducer 418, a second introducer 415).  
House provides an additional volume of lubricant or wetting fluid to reduce friction between a sleeve and catheter. One would be motivated to modify O'Flynn by locating an amount of liquid within the sleeve compartment as taught by House to minimize friction at another point of contact between the catheter and other structures of the assembly. Therefore, it would have been obvious to modify O'Flynn with the sleeve compartment liquid of House in order to minimize friction throughout the catheter assembly. 

Regarding claims 2-4, 7, 9 and 14, O'Flynn discloses an assembly wherein the introducer includes flaps that define the proximal end opening of the introducer (¶ [0025], the opening 26 is provided as a slit opening with one or more slits or cuts defining a plurality of deformable petals that may be moved to define the aforementioned open and closed configurations); 
wherein the introducer includes an insertable portion configured to be inserted into an opening of a urethra (¶ [0036], the proximal end 24 (including the proximal opening 26) of the protective tip 16 may be positioned within the urethra prior to advancing the catheter 12); and
the anti-leak element of the cap comprises an internal surface of the cap that closely conforms to the insertable portion of the introducer (¶ [0027], The projection 34 extends through the proximal opening 26 of the protective tip 16 … to sealingly cooperate with the protective tip 16 … to provide the proximal and distal seals 28 and 30); 
wherein the internal surface of the cap abuts at least the insertable portion of the introducer (Figs. 1, 6, 8, an outer surface of introducer 24 abuts internal surface of cap 32); 
wherein the introducer includes a second anti-leak feature (¶ [0025], an internal distal seal or sealing surface or sealing member 30); 
wherein the anti-leak element of the cap comprises an internal post that extends through the opening of the introducer when the removable cap covers the introducer (¶ [0026], the cap 32 includes a projection or extension or plug 34); 
wherein the distal end portion of the collapsible sleeve is attached to the distal end portion of the catheter shaft and/or the drainage member (¶ [0024], an opposite or distal end 20 of the sleeve 14 (FIG. 5) being sealed or otherwise closed to define a sealed container for the catheter 16). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O'Flynn and House, further in view of Bruun; Bo Kjellman et al. (US 20080260576 A1).
Regarding claim 8, O'Flynn discloses an introducer including a flange that projects radially outwardly and engages with the cap (Figs. 1, 3, protective tip 16 includes an outwardly extending flange that engages with cap 32).
O'Flynn and House lack a flange including a surface having a texture configured to capture liquid. Bruun discloses a urinary catheter assembly (¶ [0001], [0005], [0044], [0045] FIG. 1 illustrates the assembly 1), comprising: 
a flange including a surface having a texture capable of capturing liquid (¶ [0050] FIG. 5a … threads 38 of the closure and the threads 39 of the container). 
Regarding the limitation of a flange including a surface having a texture configured to capture liquid, Bruun discloses that the threaded section may include various textures (¶ [0026], The closure and the container could be joined in a threaded screw joint, by a releasable sealing strip … by frictional resistance between the parts). Bruun depicts threads 38 / 39 as a series of small grooves or channels that will form capillary channels on the surfaces of the corresponding flanges. Therefore, the threads will have an increased capacity to capture liquid. 
Bruun increases the friction between portions of an assembly that temporarily connect to each other. One would be motivated to modify O'Flynn and House with the texture or threads of Bruun to more securely hold a cap in contact with an introducer, and to prevent it from detaching inadvertently. Therefore, it would have been obvious to modify O'Flynn and House with the texture or threads of Bruun in order to more securely attach a closure cap. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O'Flynn and House, further in view of Reif; Thomas H. et al. (US 4811847 A).
Regarding claim 10, O'Flynn and House lack a cavity including an absorbent material. Reif discloses a package for a urinary catheter (col. 1, lines 5-10; col. 2, lines 15-25; col. 4, lines 45-55), comprising: 
a cap including an internal surface that defines a cavity, the cavity including an absorbent material therein for absorbing loose liquid (col. 4, lines 1-10, Antiseptic soaked sponge tips 13, 14, 15 are bonded or secured adhesively, respectively to the closed ends of the three intermediate cup-shaped caps 9, 10, 11); 
Reif holds a volume of antiseptic fluid and lubricant, which can be applied to a catheter. A skilled artisan would have been able to modify O'Flynn and House with the cavity and absorbent material of Reif by arranging a sponge inside O'Flynn’s cap to dispense antiseptic and also to capture stray drops of urine. Therefore, it would have been obvious to modify O'Flynn and House with the cavity and absorbent material of Reif in order to dispense antiseptic or absorb urine. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O'Flynn and House, further in view of Clarke; John T. et al. (US 20170007802 A1, published previously as WO 2015089189 A2).
Regarding claim 11, O'Flynn and House lack a plug inserted into the drainage member. Clarke discloses a catheter assembly including a plug inserted into a drainage member (¶ [0319] FIG. 140 illustrates a flush enhancing element 564 which may act as a density modifying element and/or a water capture element. The flush enhancing element 564 has …a projection 568 extending from the generally spherical portion 566; ¶ [0322] Referring to FIGS. 141 and 142, after catheter 570 has been use to drain the bladder and is ready to be disposed of, the user inserts projection 568 of element 564 into the opening 572 of the drainage member 574 to attach the element 564 to the catheter 570). 
In Clarke, the element 564 serves to increase device flush-ability. However, by obstructing the drainage member and preventing fluid leakage, it also serves the purpose of the plug in the proposed invention. One would be motivated to modify O'Flynn and House with the plug of Clarke to prevent leakage at a distal end of the catheter and also to promote flush-ability. Therefore, it would have been obvious to modify O'Flynn and House with the plug of Clarke in order to prevent leaks and to propel the catheter through plumbing after discarding it. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O'Flynn and House, further in view of Green; Kurt E. (US 20130310811 A1).
Regarding claims 12 and 13, O'Flynn and House lack a dissolvable cover. Green discloses a catheter assembly (¶ [0003], [0008], [0026], [0027]), further including a cover covering a drainage opening of a drainage member, wherein the cover is dissolvable (¶ [0027], dissolvable valve member 16 (FIG. 4); ¶ [0034], The dissolvable valve member 16 of valve assembly 10 is positioned between channel 18 of inlet housing portion 12 and channel 18a of outlet housing portion 14 to prevent or obstruct fluid from exiting drain lumen 72 until a predetermined period of time has elapsed). 
Green prevents wetting fluid from leaking out of the assembly prior to use while simultaneously allowing the urine to drain when the catheter is in use. Green also optionally delivers an antimicrobial material from the dissolvable cover (¶ [0035], Further, the dissolvable material, e.g., glass can be impregnated with a drug or anti-microbial which is released into the catheter or other medical device as the valve member dissolves). One would be motivated to modify O'Flynn and House with the dissolvable cover of Green to regulate the movement of fluid through the catheter assembly and reduce the risk of infection. Therefore, it would have been obvious to modify O'Flynn and House with the dissolvable cover of Green in order to avoid leaks or infection. 
Response to Arguments
The objection to the specification for minor informalities is withdrawn in view of the amended ¶ [00011] of the specification filed 30 December 2021. 
The rejection of claim 14 under 35 USC § 112 is withdrawn in view of the amendments filed 30 December 2021.  
Applicant’s arguments filed 30 December 2021 regarding the rejection of claims 1-4 and 7-14 as amended, under 35 USC § 102 and 103 over O'Flynn, Akiyama, Reif, Clarke and Green, have been fully considered and are persuasive. After further consideration, the amended claims 1-4 and 7-14 are rejected on new grounds under 35 USC § 103 over O'Flynn, House, Bruun, Reif and Clarke (see above). 
Applicant’s arguments with respect to Akiyama and Green have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that Thus, when O'Flynn's catheter is within the package, the activating fluid is within the reservoir and not within the sleeve (remarks p. 7). Applicant reasons that furthermore, O'Flynn's catheter assembly is designed to keep the activating fluid in the reservoir until the catheter is removed from the package and the user partially withdraws the cap (32) to release the fluid into the sleeve (remarks p. 7). Examiner responds that amended claim 1 is rejected over O'Flynn and House. House discloses a catheter assembly including an introducer and sheath, wherein the sleeve contains a volume of fluid (¶ [0026], [0033], [0049]). 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drmanovic; Zoran	US 20180085568 A1
Brennan; Anthony B. et al.	US 20100226943 A1
House; Jamie Glen	US 20080172042 A1
Liu; Huibin et al.	US 20140227144 A1
Lee; Patrick Jong	US 20110172592 A1
Courtney; Brian et al.	US 20160022244 A1
Green; Kurt E.	US 20130310811 A1
Hannon; David et al.	US 20150352321 A1
Clarke; John T. et al.	US 20170007802 A1
Rostami; Shamsedin et al.	US 20150306342 A1
Cianci; James P. et al.	US 4140127 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781